ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeals of -                                   )
                                                )
 Afghan Premier Logistics                       )    ASBCA Nos. 62938, 62939, 62940
                                                )
 Under Contract No. W91B4N-11-D-7003            )

 APPEARANCE FOR THE APPELLANT:                       Michael D. Maloney, Esq.
                                                      Williams Mullen
                                                      Tysons Corner, VA

 APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     Zachary F. Jacobson, Esq.
                                                     MAJ Aaron McCartney, JA
                                                     James D. Stephens, Esq.
                                                     MAJ Jill B. Wiley, JA
                                                     LT Bryan R. Williamson, JA
                                                      Trial Attorneys

             OPINION BY ADMINISTRATIVE JUDGE WILSON
       ON THE GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT

        These appeals involve a contract for Afghan Premier Logistics (APL) to provide
the Department of the Army, Combined Joint Theater Support Contracting Command
(Army) commercial transportation services under the National Afghan Trucking (NAT)
program. The Army moves for summary judgment, arguing that APL failed to file these
claims within six years as required by § 7103(a)(4)(A) of the Contract Disputes Act
(CDA) and that the claims are barred by APL’s signed release of claims. APL argues it
filed its claims within six years of accrual, and alleges that there are factual questions as
to whether the release was induced by misrepresentation and fraud on the part of the
Army, whether the Army waived the requirement of a release or exchanged
consideration for the release, and whether the Army intended the release to bar all future
claims. For the reasons stated below, we grant the Army’s motion.

       STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

       1. On August 12, 2011, the Army awarded Contract No. W91B4N-11-D-7003-
P00008 (the contract) to APL to provide trucking services throughout Afghanistan
(R4, tab 1 at 1-7). The contract is one of 20 similar contracts awarded to Afghan
trucking contractors to provide ground transportation services under the scope of the
NAT program (gov’t mot. at 2).
      2. The contract included a 12-month base period from September 16, 2011 to
September 15, 2012, one 12-month option period from September 16, 2012 to
September 15, 2013, and one three-month option period from September 16, 2013 to
December 15, 2013 (R4, tab 1 at 14).

       3. The contract incorporated an order of merit list (OML) process to provide all
awardees a fair opportunity to compete with each other for task orders under the
contract (R4, tab 1 at 40). The contract explained the OML process in detail and
provided contractors with an appeal process to the designated Central Command
(CENTCOM) Contracting Command task order ombudsman for resolution of weekly
evaluation results and suspensions (id. at 40-48).

       4. On August 16, 2011, the Army’s contracting officer (CO) issued Task Order
No. 0001 to APL for trucking services under the contract, with a performance period
of September 15, 2011 to November 30, 2011 (R4, tab 2).

       5. On December 1, 2011, the CO issued Task Order No. 0002 to APL for
trucking services under the contract, with a performance period of December 1, 2011
to September 15, 2012 (R4, tab 7 at 1-4).

       6. On December 1, 2011, the CO issued Task Order No. 0003 to APL for
trucking services under the contract, with a performance period of December 1, 2011
to September 30, 2012 (R4, tab 8 at 1-4).

       7. On September 16, 2012, the CO issued Task Order No. 0004 to APL (R4,
tab 50 at 1). The purpose of this task order was to provide funding in support of
Option Period 1 of the contract, which ran from September 16, 2012 to September 15,
2013 (id. at 3).

        8. On September 7, 2013, the CO issued Task Order No. 0005 to APL (R4,
tab 137 at 1). The purpose of this task order was to provide funding in support of the
contract’s Option Period 2, which ran from September 16, 2013 to December 15, 2013
(id. at 3-5).

       9. On December 16, 2013, the CO issued Task Order No. 0006 to APL (R4,
tab 145 at 1). The purpose of this task order was to provide funding to support an
additional six-month option to extend performance under the contract from December 16,
2013 to June 15, 2014 (id. at 5).

      10. Over the course of the contract, APL’s program manager, Mr. James
Bivens, regularly disputed deductions on invoices returned from the Army. Emails
exchanged between Mr. Bivens and Army contracting personnel demonstrate that APL


                                           2
routinely disputed deductions on the invoices on an approximately monthly basis upon
notification of the deductions. (R4, tabs 32, 37, 38, 43, 47, 54, 54a-c, 61, 73)

       11. On September 5, 2014, Mr. Bivens sent an email to the CO thanking her for
meeting with APL and informing her that APL had closed out all of the contract’s task
orders and would not be submitting any more additional documents to the Army for
claims. This email included a list of APL’s outstanding claims with the CO’s office
and the Army’s Contracting Officer Representative at the time. Mr. Bivens informed
the CO that he would immediately sign the Army’s releases for Task Orders 0001,
0003, 0004, 0005, and 0006 after receiving a contracting officer’s final decision
(COFD) on each of these claims. In return, Mr. Bivens asked for a letter from the CO
containing the following release “or something to this effect:”

                RELEASE OF CLAIMS / Closure of Contractual
                Agreement

                In consideration of the premises contained herein, the
                United States Government (USG) hereby remises, releases,
                mutually agrees, and forever discharges Afghanistan
                Premier Logistics (APL), its officers, agents, and
                employees, of and from all manner of debts, dues,
                liabilities, obligations, accounts, claims, adjustments, and
                demands whatsoever, in law and in equity, under the
                National Afghan Trucking contract, W91B4N-11-D-7003,
                and its associated Task Orders, 0001, 0003, 0004, 0005,
                and 0006.

(R4, tab 171)

       12. As part of the closeout process, the contracting officials set a deadline of
September 15, 2014, for submittal of claims to the contracting office. By email dated
September 29, 2014, Mr. Bivens informed the CO that APL had no further claims to
submit but that it still had five outstanding claims with the contracting office. Once
again, Mr. Bivens stated that he would sign release forms for Task Orders 0001, 0003,
0004, 0005, and 0006 upon receiving COFDs for these claims. (R4, tab 177)

      13. On October 16, 2014, the CO submitted a release of claims memorandum
to APL. The memorandum stated:

                Our records show that the task order listed above has been
                completely invoiced for the services rendered.




                                             3
                Please check your records to ensure that all invoices are
                paid and that there are no outstanding charges pending. An
                authorized signature at the bottom of this page is required
                in order for us to complete the process of closing out this
                file. Please scan and return this document via email. If
                you have not contacted our office by the suspense date
                noted above [November 1, 2014], we will conclude that
                our records are accurate and we will proceed with closeout
                procedures.

(R4, tab 181)

         14. On October 17, 2014, Mr. Bivens signed his name and acknowledged his
title as program manager at the bottom of the memorandum, and affixed his personal
stamp to the document. Mr. Bivens’ signature appeared under the following
statement:

                I hereby certify that the subject contract is paid in full. The
                undersigned contractor hereby releases the United States
                Government, its officers, agents and employees of and
                from all liabilities, obligations, claims, appeals and
                demands which it now has or hereafter may have, whether
                known or unknown, administrative or judicial, legal or
                equitable arising under or in any way related to the
                services provided.

(R4, tab 181). The record does not contain any evidence of multiple communications
between the parties prior from September 2014 to October 28, 2020.

       15. On October 28, 2020, APL submitted a certified claim to the CO requesting
$6,407,864.16 plus interest for failure to make payments due to APL “(1) for services
performed and accepted under the Contract; and (2) for missions the Army cancelled
either within 24 hours before or any time after APL’s trucking asset had already
reached the origin point on the Required Spot Date (‘RSD’)” (R4, tab 191 at 1-2).

       16. On October 28, 2020, APL submitted a second certified claim to the CO
requesting $5,768,374plus interest for unpaid demurrage payments (R4, tab 192 at 1).

       17. On November 10, 2020, APL submitted a third certified claim to the CO
requesting $4,789,937plus interest “for the Government’s constructive change in the
scope of certain [transportation movement requests (TMRs)] under the Dry and Heavy
Suites of the Contract by increasing the amount of in-transit time to complete the
missions beyond the time specified in the TMRs” (R4, tab 193 at 1).


                                              4
      18. In a footnote to each of these certified claims, APL included the following
statement:

              This claim is timely because it is being submitted within
              six years after the claim accrued or, alternatively, the six
              year CDA limitations period was tolled during all times the
              Army was considering “disputes” under the process set up
              under the Contract and as specified in a Memorandum
              from the Contracting Officer, identified as NAT 0464. In
              addition, the Army’s Contracting Officers and other
              personnel (acting with the Contracting Officers’
              authorization and approval) made statements to force APL
              to delay submission of claims solely to accommodate the
              Army. And those statements had their desired effect. The
              result is that the six-year period was tolled during all such
              times when the Army would not accept claims from APL
              (and other NAT contractors).

(R4, tabs 191 at 6 n.2; 192 at 3 n.2; 193 at 4 n.4). An additional footnote found within
the October 28, 2020 claim stated further:

              The Army’s disputes process under the NAT contract is
              detailed in NAT 0464, dated 13 March 2013, entitled,
              “Memorandum to NAT Carriers.” Under that disputes
              process, among other things, the Army described for
              carriers how disputes should be presented to the Army and
              stated that NAT contractors were permitted to dispute
              decisions relating to payment for TMRs multiple times. In
              practice, the Army allowed NAT contractors to submit
              disputed TMRs for payment multiple times after an earlier
              dispute was rejected. And the Army regularly reversed its
              earlier denials and made payments after contractors
              provided additional information in second and third rounds
              of disputes.

(R4, tab 191 at 14 n.6). The above-referenced “Memorandum to NAT Carriers” is not
contained in the record of these appeals.

      19. On March 18, 2021, the CO issued COFDs denying both of APL’s
October 28, 2020 claims and its November 10, 2020 claim in full (R4, tabs 197-199).




                                           5
      20. On May 28, 2021, APL timely appealed all three COFDs to the Board,
which were docketed as ASBCA Nos. 62938, 62939, and 62940 respectively.

                                       DECISION

        The Army argues that APL’s claims are barred because they were not filed
within six years of accrual as required by § 7103(a)(4)(A) of the CDA and because
APL agreed to a release of claims that covers the subject of these appeals (gov’t mot.
at 8; gov’t reply at 10). APL contends that there are issues of fact as to when the
claims accrued, whether the Army waived the requirement of a release or exchanged
consideration for the release, whether the release was induced by fraud or
misrepresentation on the part of the Army, and whether the Army intended the release
to serve as a complete bar to future claims (app. resp. at 1-3, 14-17).

       I. Standard of Review

       Summary judgment is proper when there are no genuine issues of material fact
and the movant is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986); Mingus Constructors, Inc. v. United States, 812 F.2d 1387, 1390
(Fed. Cir. 1987). A fact is material if it may affect the outcome of the decision.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). The movant bears the
burden of establishing the absence of any genuine issue of material fact. Celotex, 477
U.S. at 322. Regardless of the type of claim being raised, the applicable substantive law
determines which facts are material and thus preclude an entry of summary judgment.
Liberty Lobby, 477 U.S. at 248. Such facts must be viewed in the light most favorable to
the non-moving party. Id. at 255; C. Sanchez and Son, Inc. v. United States, 6 F.3d
1539, 1541 (Fed. Cir. 1993). However, the non-movant must set forth specific facts
demonstrating the existence of a genuine issue of material fact; mere conclusory
statements and bare assertions are inadequate. Mingus, 812 F.2d at 1390-91; Liberty
Lobby, 477 U.S. at 252 (“The mere existence of a scintilla of evidence in support of the
[non-movant]’s position will be insufficient . . . .”). Our responsibility is not “‘to weigh
the evidence and determine the truth of the matter,’ but rather to ascertain whether
material facts are disputed and whether there exists any genuine issue for trial.” Holmes
& Narver Constructors, Inc., ASBCA Nos. 52429, 52551, 02-1 BCA ¶ 31,849
at 157,393 (quoting Liberty Lobby, 477 U.S. at 249).

       II. APL Failed to File its Claim Within Six Years

       The CDA requires that “[e]ach claim by a contractor against the Federal
Government relating to a contract and each claim by the Federal Government against a
contractor relating to a contract shall be submitted within 6 years after the accrual of
the claim.” 41 U.S.C. § 7103(a)(4)(A). The Federal Acquisition Regulation (FAR)
further provides that “[c]ontractor claims shall be submitted, in writing, to the


                                            6
contracting officer for a decision within 6 years after accrual of a claim, unless the
contracting parties agreed to a shorter time period.” FAR 33.206(a). “Whether and
when a claim has accrued is determined according to [the FAR], the language of the
contract, and the facts of the particular case.” Electric Boat Corp. v. Sec’y of the Navy,
958 F.3d 1372, 1375 (Fed. Cir. 2020); see also Kellogg Brown & Root Servs., Inc. v.
Murphy, 823 F.3d 622, 626 (Fed. Cir. 2016). The FAR defines “accrual of a claim” as
“the date when all events, that fix the alleged liability of either the Government or the
contractor and permit assertion of the claim, were known or should have been known.”
FAR 33.201. In order for liability to be fixed, some injury must have occurred to the
party making the claim; however, monetary damages need not have been incurred. Id.;
Electric Boat, 958 F.3d at 1375-76.

       In order to determine when a claim has accrued, the Board must first examine
the legal basis of the claim. New Iraq Ahd Co., ASBCA Nos. 58763, 59286, 14-1 BCA
¶ 35,781 at 175,037. In the case at hand, the legal bases of APL’s October 28, 2020
claims are unpaid demurrage payments, the Army’s alleged failure to pay APL for
services provided under the contract, and its alleged failure to pay APL for missions
cancelled within 24 hours of or after the time APL had reached the origin point on the
RSD (SOF ¶¶ 15-16). The basis for APL’s November 10, 2020 claim is that APL was
allegedly due payment for the Army’s constructive change to the scope of certain
TMRs under the Dry and Heavy Suites of the contract (SOF ¶ 17).

       Next, the Board must determine when the claims accrued by assessing when APL
knew or should have known of these legal bases. Gray Personnel, Inc., ASBCA
No. 54652, 06-2 BCA ¶ 33,378 at 165,476. “Once a party is on notice that it has a
potential claim, the statute of limitations can start to run.” Id. A contractor is “not
required to incur actual costs” in order for a claim to accrue. Electric Boat, 958 F.3d
at 1377. Rather, a claim accrues when the contractor is capable of knowing that its cost
of performance will be affected. BNN Logistics, ASBCA Nos. 61841 et al., 21-1 BCA
¶ 37,912 at 184,125. “The events fixing liability should have been known when they
occurred unless they can be reasonably found to have been either concealed or
‘inherently unknowable’ at that time.” Id. (citing Raytheon Missile Sys., ASBCA
No. 58011, 13-1 BCA ¶ 35,241 at 173,018).

        In Electric Boat, the contractor filed a certified claim against the Navy seeking
a price adjustment for increased costs it allegedly incurred due to its compliance with
an Occupational Safety and Health Administration (OSHA) regulation that was
enacted after performance had already begun under the contract. Electric Boat, 958
F.3d at 1375. The Federal Circuit held that the contractor’s claim accrued—and the
Navy’s liability became fixed—on the date that the contract first provided the
contractor a right to a price adjustment after the OSHA regulation was enacted and
not, as the contractor argued, when the Navy’s CO denied its request for a price
adjustment. Id. at 1376.


                                            7
       In BNN, like the case at hand, the contractor was awarded a NAT contract to
provide the Army trucking services in Afghanistan. BNN, 21-1 BCA ¶ 37,912
at 184,122. The contractor filed several claims against the Army to recover refunds of
deductions that it alleged were improperly taken from invoices under the contract. Id.
at 184,124. The Board held that the contractor’s injury was the reduction of the
proportion of the invoices to which the contractor was entitled, and therefore its claim
accrued when it received the invoices instituting these deductions, and not at the time
of payment as the contractor argued. Id. at 184,127.

        Here, APL’s October 28, 2020 claims accrued when it knew or should have
known of the reductions in pay on which the claims are based—the date APL received
the returned invoices indicating these reductions (SOF ¶¶ 15, 16). Id. Likewise,
APL’s November 10, 2020 claim accrued when it received notice that the Army was
increasing the amount of in-transit time to complete the missions beyond the time
specified in the TMRs (SOF ¶ 17). See id. This would have occurred during the life
of the contract, more than six years prior to the filing of its claims. On October 16,
2014, the Army issued a release of claims memorandum to APL. This memorandum
included the following language:

              Our records show that the task order listed above has been
              completely invoiced for the services rendered.

              Please check your records to ensure that all invoices are
              paid and that there are no outstanding charges pending. An
              authorized signature at the bottom of this page is required
              in order for us to complete the process of closing out this
              file. Please scan and return this document via email. If
              you have not contacted our office by the suspense date
              noted above [November 1, 2014], we will conclude that
              our records are accurate and we will proceed with closeout
              procedures.

(SOF ¶ 13) (emphasis added) On October 17, 2014, Mr. Bevins signed the
memorandum under the following statement:

              I hereby certify that the subject contract is paid in full.
              The undersigned contractor hereby releases the United
              States Government, its officers, agents and employees of
              and from all liabilities, obligations, claims, appeals and
              demands which it now has or hereafter may have, whether
              known or unknown, administrative or judicial, legal or
              equitable arising under or in any way related to the
              services provided.


                                           8
(SOF ¶ 14) (emphasis added) It is therefore undisputed that at this time, APL had
acknowledged receipt of all invoices, which included all the reductions taken by the
Army under the contract, and therefore knew or should have known of the bases of its
claims before Mr. Bevins signed the release on October 17, 2014 (see gov’t mot.
at 13-17). Since APL’s claims were filed on October 28, 2020 and November 10,
2020—more than six years later—they are thus barred by the CDA. 41 U.S.C. §
7103(a)(4)(A).

        APL argues that there are questions of fact as to whether the Army concealed
information that gave rise to its claims (app. resp. at 4-5). Specifically, APL points to
the Army’s use of GPS data to determine whether APL met various requirements under
the contract (id. at 5). On March 30, 2014, the Army changed its contract with its GPS
provider, which loosened the software’s fidelity requirement to one square mile (id.).
APL contends that because of this change, every decision by the Army to deduct its
payments to APL based on the alleged impreciseness of this GPS data poses questions
of fact as to whether the Army breached both the contract and the implied covenant of
good faith and fair dealing (id.). Furthermore, APL asserts that the fact that this
information was concealed by the Army made its claims “inherently unknowable,” and
thus should have suspended the accrual of its claims (id.). However, APL presents no
factual evidence supporting these statements or the allegation that the Army concealed
any of this information. These mere conclusory statements and bare assertions alone
are insufficient to demonstrate any genuine issue of material fact. Mingus, 812 F.2d
at 1390-91; Liberty Lobby, 477 U.S. at 252.

       III. APL’s Signed Release of Claims

        The Army additionally argues that APL’s claims are barred by its signed release
of claims (gov’t mot. at 12-15; gov’t reply at 17-21). APL alleges that (1) the release
was fraudulently induced (app. resp. at 7-14), (2) there are material factual disputes
about whether the Army waived the requirement of a release or exchanged
consideration for the release (id. at 14-17), and (3) there are factual issues about
whether the Army understood the release to serve as a complete bar to future claims
(id. at 18-19). However, as discussed above, since APL’s claims were not filed within
six years of accrual, we need not discuss the effect of the release of claims. Moreover,
further discovery will not produce relevant information that will change that fact.

       IV. The Statute Was Not Equitably Tolled

        The CDA’s statute of limitations is not jurisdictional, and is subject to equitable
tolling. Sikorsky Aircraft Corp. v. United States, 773 F.3d 1315, 1322 (Fed. Cir. 2014).
The Board has held that the CDA’s six-year statute of limitations “may be equitably
tolled when a litigant has (1) been pursuing his rights diligently, and (2) some


                                            9
extraordinary circumstance ‘stood in his way and prevented timely filing.’” The
Adamant Grp. for Contracting and Gen. Trading, ASBCA No. 60316, 16-1 BCA
¶ 36,577 at 178,136 (citing Menominee Indian Tribe of Wis. v. United States, 577 U.S.
250, 255 (2016)); see also Kamaludin Slyman CSC, ASBCA No. 62006 et al., 21-1 BCA
¶ 37,849 at 183,794.

        Here, the record shows that there was no communication between the parties
for more than six years (SOF ¶14), and therefore APL has failed to offer any evidence
that it was pursuing its rights diligently. Moreover, due to the lack of evidence, APL
cannot show that some extraordinary circumstance prevented it from timely filing its
claims with the contracting officer. Accordingly, tolling the statute of limitations is
not legally tenable.

         APL additionally contends that the Army’s alleged concealment of the GPS
data’s impreciseness suspends the accrual of its claims (app. resp. at 5-6). Under the
accrual suspension rule, “the accrual of a claim against the United States is suspended .
. . until the claimant knew or should have known that the claim existed.’” Martinez v.
United States, 333 F.3d 1295, 1319 (Fed. Cir. 2003). In order to achieve such a
suspension, the claimant must demonstrate that either the United States concealed
information necessary for the claimant to understand that it had a claim or that the
claimant’s injury was “inherently unknowable” at the time of accrual. Young v. United
States, 529 F.3d 1380, 1384 (Fed. Cir. 2008); Welcker v. United States, 752 F.2d 1577,
1580 (Fed. Cir. 1985). However, APL’s alleged injury was not “inherently
unknowable” at the time its claims accrued. BNN, 21-1 BCA ¶ 37,912 at 184,125
(SOF ¶¶ 10, 13-14). Furthermore, as discussed above, APL has not presented any
factual evidence supporting the proposition that the Army concealed information about
the preciseness of the GPS data. See Young, 529 F.3d at 1385.

       Because the Army has demonstrated that APL’s claims accrued more than six
years before they were filed, the claims are barred by § 7103(a)(4)(A) of the CDA.
There being no issues of material fact, the Army is entitled to judgment as a matter of
law.




                                           10
                                    CONCLUSION

       The appeals are denied.

       Dated: February 24, 2022



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                         I concur



 RICHARD SHACKLEFORD                              LAURA J. EYESTER
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62938, 62939, 62940,
Appeals of Afghan Premier Logistics, rendered in conformance with the Board’s
Charter.

       Dated: February 24, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          11